FILED
                            NOT FOR PUBLICATION                             MAR 28 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

BRYAN BRASWELL, a married person                 No. 12-35510
but filing in his individual capacity,
                                                 D.C. No. 2:08-cv-00924-RSM
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

SHORELINE FIRE DEPARTMENT,
formerly known as King County Fire
District No 4,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                            Submitted March 20, 2013 **
                             San Francisco, California

Before: GRABER and PAEZ, Circuit Judges, and BURNS,*** District Judge.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
      Plaintiff Bryan Braswell appeals the district court’s grant of summary

judgment to Shoreline Fire Department. Reviewing de novo, Dietrich v. John

Ascuaga’s Nugget, 548 F.3d 892, 896 (9th Cir. 2008), we affirm.

      1. In the previous appeal, we did not decide that Plaintiff had not received

due process; rather, that question was open on remand. See Braswell v. Shoreline

Fire Dep’t, 622 F.3d 1099, 1103 n.2 (9th Cir. 2010) ("We note that the district

court concluded only that Plaintiff had no constitutional right and that Dr. Somers

did not tortiously interfere with Plaintiff’s employment. It did not consider

whether Dr. Somers might be entitled to qualified immunity . . . , nor did the court

rule on other legal issues that the parties raised. Those issues remain open on

remand." (emphasis added)).

      2. We assume, but need not decide, that the actions taken implicated

Plaintiff’s liberty interest. Applying the three factors from Mathews v. Eldridge,

424 U.S. 319, 335 (1976), to the facts of this case, we conclude that Plaintiff

received constitutionally adequate process. Most significantly, before Dr. Somers’

decision became final, Plaintiff submitted a written statement, had two in-person

meetings with decision-makers, and had an opportunity to respond to accounts by

other witnesses.

      AFFIRMED.


                                          2